                                                                                                                 FILED IN THE
                                                                                                             U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                         EASTERN DISTRICT OF WASHINGTON




                                         UNITED STATES DISTRICT COURT Apr 09, 2019
                                                                  for thH_                                    SEAN F. MCAVOY, CLERK

                                                     Eastern District of Washington
                     LONNIE JAMES P.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-169-RMP
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
u other: The Report and Recommendation, ECF No. 17, is ADOPTED in its entirety.
              Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
              Defendant’s Motion for Summary Judgment, ECF No. 15, is GRANTED.
              Judgment is entered in favor of the Defendant.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Rosanna Malouf Peterson                                            on a motion for
      summary judgment.


Date: 4/9/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                          %\Deputy Clerk

                                                                            Sara Gore
